1. Def’s Motion for “Petition for Writ of Certiorari” (COA05-64)
2. Def’s Motion for “Petition for Project Release Summary”
3. Def’s Motion for “Petition for Writ of Mandamus”
4. Def’s Motion for “Petition for Writ Appropriate Relief Order Appeal”
5. Def’s Motion for “Petition for a Writ Virtually Request and Order”
6. Def’s Motion for “Petition for a Writ on Constitutional Violation on Adjudication Processing”
7. Def’s Motion for “Petition for a Writ to Amendment for Motion for Appropriate Relief Certiorari”
8. Def’s “Notice of Appealable”